Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to a pouch, classified in B65D75/58.
II. Claim 20, drawn to a method of producing a pouch, classified in B65B9/00.
The inventions are independent or distinct, each from the other because:

Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the pouch as claimed can be made by another and materially different process such as providing the pouch as a single standalone pouch, obviating the need for cutting two pouches one from the other.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The pouch as claimed can be made by another and materially different process such as providing the pouch as a single standalone pouch, obviating the need for cutting two pouches one from the other.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Alex Franco on April 22, 2022, a provisional election was made without traverse to prosecute the invention of the pouch, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action. Claim 20 has been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 13 and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In each claim, “the side wall” lacks antecedent basis. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gum et al. (10,196,192). Claims 1-7, 10-13 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hopkins (3,791,570). Each discloses a pouch (described bag; 10; respectively) for a food product comprising a side wall (3 and 3; between 12 and 14) comprising a tubular section of material that has been formed by bringing together, over-lapping and sealing together longitudinal edge sections (4’ and 4’; at 16) of a sheet of packaging material to form a longitudinal sealing (at 4; at 16), a first sealing edge (top of the bag; at 18) extending laterally across a first flattened and cut end section of the tubular section of material and arranged substantially orthogonally to the longitudinal sealing, a second sealing edge (bottom of the bag; 12) extending laterally across a second flattened and cut end section of the tubular section of material and arranged substantially orthogonally to the first sealing edge and to the longitudinal sealing, a notch (9a; 19) in the first sealing edge adjacent the longitudinal sealing, and a tear area (1; between 19 and 12) for generating an opening starting from the notch in the first sealing edge and having one border (4; at 16) extending substantially along the longitudinal sealing.  
As to claim 2, each discloses the pouch being pyramidally shaped and asymmetric. 
As to claim 3, the opened pouch of each forms a bowl shaped structure.
As to claim 4, Hopkins discloses the longitudinal sealing folded away from the tear area. 
	As to claim 5, Hopkins discloses the longitudinal sealing arranged asymmetrically. 
	As to claim 6, Hopkins discloses the longitudinal sealing extends between the first and second sealing edges and being near to a pouch side edge. 
	As to claim 7, Hopkins discloses the pouch being tetrahedral shaped. 
	As to claim 9, Gum et al. disclose the notch arranged opposite the longitudinal sealing towards a longitudinal middle of the first sealing edge. 
	As to claims 10 and 12, each discloses the tear area extends substantially parallel to the longitudinal sealing. 
	As to claim 11, each defines a structure that renders a force insertion area substantially near an apex at a side of the first sealing edge where the longitudinal sealing intersects.  
	As to claim 13, each discloses a multilayer heat-sealable pouch.
	As to claims 14-19, Hopkins discloses an opened pouch shape that provides the claimed shapes.   

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over either one of Gum et al. and Hopkins. Each discloses the notch arranged near the longitudinal sealing and extending into an area from the first sealing edge, the extent being a matter of design choice. It has been held that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than a prior art device, the claimed device is not patently distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over either one of Gum et al. and Hopkins in view of Haedt et al. (10,071,833). Gum et al. and Hopkins each discloses a multilayer pouch, but not formed specifically with aluminum. However, Haedt et al. disclose a similar pouch including aluminum (see column 3, lines 36-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the package of either one of Gum et al. and Hopkins including aluminum in the manner of Haedt et al. as claimed, as such a modification would predictably provide an expected conventional sealed pouch material as was known in the art.  


Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG